THAYER, Circuit Judge
(dissenting). I dissent from the opinion of the majority of the court in this case for the following reasons:
The complaint on which the case was tried charged that the employer, the Glenmont Lumber Company, was negligent in three respects: First, in riot providing the plaintiff with a safe place to stand when he was doing his work, as it might easily have done; second, in providing him with a defective cant hook with which to handle logs; and, third, in leaving the saw, in proximity to which he worked, unboxed or uncovered. At the conclusion of the case the defendant company asked the court to direct a verdict in its favor, which request the court overruled, and the defendant excepted. The refusal of this request is the sole error assigned.
It is conceded, apparently, by the majority of the court, or at least they decline to discuss that question, that there is some evidence in the case tending to show that the defendant company failed to discharge its duties in the matter of providing him with a safe place to work, and with reasonably safe tools and appliances wherewith to work. Under the testimony in the case, this concession, I think, is clearly necessary. It was the province of the jury to decide whether the plaintiff’s employer had provided him with a reasonably safe place to stand, or whether it had exercised proper care and foresight in that respect. The evidence shows that the plaintiff was a young man, about twenty years of age; that his customary work was to float logs up to the foot of a slide, and put a chain around them, so that they could be drawn onto the log deck in the mill; that it was the business of another man, by the name of Erickson, who stood on *531the log deck, to kick the logs from the deck onto which they had been drawn, so that they would roll at right angles down an incline consisting of two pieces of railroad iron, to the saw carriage, which carried the logs forward to the saw. The logs were thus kicked off from the deck by means of a lever which Erickson handled. At the end of the log deck where Erickson stood, two pieces of timber were laid parallel to the incline, which made a bumper, as it is termed, some two feet high. This bumper was placed where it was to prevent the logs, as they rolled down the slide, from hitting the sawyer. The upper timber composing this bumper was only five or six inches wide, and it sloped toward the saw carriage. It sometimes happened that, as a log was kicked off from the log deck, its end would hit against the bumper, preventing it from rolling down the incline as it ought to do. On such occasions it was the duty of Erickson to release the log, by means of a cant hook or lever, so that it would roll. The evidence shows very clearly that it was his habit, when a log got stuck, to stand on the top of the bumper, which was only five or six inches wide, and, by means of the cant hook or lever, pry the log loose, so that it would roll down to the carriage. He could, of course, go around to the other end of the log, but by doing so he lost time, and his duties required him to be expeditious. Besides, there was a depression or hole at the other end of the logs, which made it inconvenient to stand at that end and release the logs. Four or fiv.e days' before the accident occurred, Erickson was taken sick, and the foreman directed the plaintiff, Roy, to take his place and do his work temporarily. The plaintiff seems to have been disinclined at first to do so, but he obeyed the orders of the foreman. A few days after he was assigned to this job, a log became stuck. He took the cant hook, got on top of the bumper, as he had seen Erickson do, and undertook to pry the log loose. The cant hook, for some reason, slipped when he gripped the log, and as a result he fell forward onto the saw carriage, was carried against the saw, losing three of his fingers, and would have been killed, but for the fact that the sawyer, seeing him fall, stopped the saw.
Judge Shiras, who tried this case below, instructed the jury to the following effect:
“Now, as I said before, the rule of law is that where a master furnishes a place of a certain character, or appliances of a certain nature, for the use of his employs, and that employs enters upon the work, and the employs has a reasonable knowledge, or a fair opportunity to know the character of the place that he is required to work in, or the nature and character of the appliances that are furnished him to work with, so that you can fairly say that he knows, as well as the master, the dangers, risks, and hazards that will be east upon him by working in the place that is furnished him, and by the use of the appliances that are furnished him, then, if he has knowledge of that, and he continues in the employ, and receives pay from the master, making no complaint about it, that would justify you in finding that he was willing to undertake and carry it on in the place and with the appliances that the master furnished him, and he would therefore be held, in law, to have assumed the risks and dangers pertaining to the situation as it then existed. Now, in determining this matter, as I have already stated in the case, you will look at the situation as it actually existed, as to whether the plaintiff assumed the risk of these appliances and the place, and the dangers connected with them. The theory is that an employé has assumed those risks, by *532reason of the fact that he has knowledge of them — that he has the same knowledge that the master has of these dangers that are created by the place and the appliances that are furnished him — and, knowing them, he has continued in the work. You will look, therefore, at the age of the employé, his knowledge, his experience, and what his powers of observation are at the time he is called upon to enter into the work; what the opportunitie's are or were- for him to know and ascertain and have knowledge of the dangers and risks surrounding him when working in that place with these appliances. But the employé is not to be held to have assumed these risks and dangers if they are due to the negligence or want of reasonable care and caution on the part of the master, unless it clearly appears, and you can fairly find from the evidence, that he knew or had a reasonable opportunity of knowing, as fully as the master did, and as fairly as the master, the character of the dangers, and what risks and hazards he was really assuming when he continued in the work.”
He further instructed the jury that, when he spoke in his charge about the plaintiff’s seeing the danger, he meant “not merely with the eye alone, but with the brain, in the sense of realizing it — having an opportunity to know and have knowledge of the dangers of the surroundings of the situation.”
Now, my associates, taking no note of the fact that the plaintiff below was only 20 years old, and assuming, apparently, that a young man of that age must of necessity possess as much caution and prudence as one having years of experience, and taking no note of the fact that the law cast on the defendant company, rather than the plaintiff, the duty, when it constructed this bumper, of foreseeing the risk to which its employés would be thereby exposed, and taking no note of the fact that the plaintiff had only worked on the log deck a few days before he was hurt, and that thousands of young men of his age, if ordered by their foreman to work in such.a place, would have obeyed the order without complaint, and without a realizing sense of the danger, even if the danger had been greater, confidently find that he did see and appreciate the danger, and did voluntarily consent to assume it and absolve the defendant company from all liability. I am unable to assent to any such doctrine, the result of which, as it seems to me, will be to enable employers to expose their employés to all sorts of risks with the utmost nonchalance; saying to them, when hurt: “You cannot call on us for compensation. You saw the danger to which we negligentlv exposed you, or at least you ought to have seen it and you might have quit our service if you were unwilling to incur it.” I am of opinion, for the reasons stated at length in my dissenting opinion in the case of St. Louis Cordage Co. v. Mary Miller (C. C. A.) 126 Fed. 495, that this ought not to be the law, under any enlightened system of jurisprudence, and that it is not the law. At all events, juries should be permitted to find, in such cases as this, whether the servant, with a full knowledge and appreciation of the risk, agreed with his master to assume it and absolve him from liability. This is an inference of fact, and juries should be left to determine it. It is an invasion of the province of the jury to do otherwise. I think the learned trial judge took the right view of this question, and that the verdict of the jury, which awarded the plaintiff nothing more than reasonable compensation for the injuries which he had sustained, ought to be upheld.